DETAILED ACTION
Claim Objections
Claims 1 – 4 are objected to because of the following informalities:  
Claim 1 recites “an and” in first limitation.  
Claims 2 and 4 are duplicate claims.  
Claim 3 recites “of of”.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,467,329. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of US 10,467,329 anticipates claims of AN 16/583,002: 
AN: 16/583,002
US 10,467,329
a computerized system for emotionally augmented computer-mediated communication comprising: 
A computerized system for emotionally augmented computer-mediated communication comprising: 

a communication device having a display, a computer readable medium an and an input assembly; 
a mobile communications device having a display, computer readable medium, processor, input assembly, transceiver and a 

a first text area displayed on the display having a foreground and a background position; 
a second text area displayed on the display; 
a second text area displayed on the display having a foreground position and a background position and partially overlapping the first text area wherein the second text area transitions from its foreground position to its background position and the first text area transitions from its background position to its foreground position in conjunction with the second text area transmitting, wherein the first text area and the second text area are configured to indicate which user was the last user in the conversation to have sent a message;
a set of emotional presets stored in the computer readable medium wherein each emotional preset includes a set of attributes configured to display an emotion corresponding to the preset, wherein the set of attributes include sub-attributes selected from the group consisting of linear scale, vertical scale, horizontal scale, skew, line spacing, character spacing, position, blur, stroke, path shape and any combination thereof; 
a set of emotional presets stored in the computer readable medium wherein each emotional preset includes a set of attributes and a set of kinetics, configured to display an emotion corresponding to the preset, wherein the set of attributes include sub-attributes selected from the group consisting of linear scale, vertical scale, horizontal scale, skew, line spacing, character spacing, position, blur, stroke, path shape and any combination thereof and the set of kinetics includes a set of sub-kinetics selected from the group consisting of opacity, character motion, word motion or any combination thereof; a set of effects stored in the computer readable medium including scale, stroke, position and time; 
a set of messaging computer readable instructions including in the computer readable medium, when executed by a processor, include instructions for receiving an emotional preset selection through the input assembly representing a sender's emotional selection, intercepting a set of message text characters in a lined format representing an outgoing message from a sender's computer device, determining an initial state for the set of message text 





AN 16/583,002
1
9, 11
20
2
4
10
3
13
5
15
6
15
7
17
8
18
12
14
16
US 10,467,329
1
10
1
10
2
1
10
1
10
6
5
7
1
10
3
5


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J CHOW whose telephone number is (571)272-8078.  The examiner can normally be reached on 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on (571) 272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JEFFREY J CHOW/Primary Examiner, Art Unit 2612